      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 1 of 52




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO



KIMBERLY HEREDIA, as Parent and
Next Friend of AUTUMN ANGELIC
PINEDO, a minor child, and
FRANCISCO RUELAS, as Personal
Representative of the Estate of JUAN
ANGEL PINEDO, deceased,

       Plaintiffs,

v.                                                            Civ. No. 20‐565 GBW/CG

CITY OF LAS CRUCES ex rel. LAS
CRUCES POLICE DEPARTMENT,
MANUEL FRIAS, TATE MCBRIDE,
NATHAN KRAUSE, and KEEGAN
ARBOGAST,

       Defendants.



     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       THIS MATTER comes before the Court on Defendants’ Motion for Qualified

Immunity and Summary Judgment on Counts I‐VI of Plaintiffs’ Second Amended

Complaint (doc. 56) and Plaintiffs’ Motion to Continue the Motion for Summary

Judgment to Permit Discovery Pursuant to Rule 56(d) (doc. 70). Having reviewed the

Motions and the attendant briefing (docs. 72, 74, 76), and being otherwise fully advised

regarding relevant case law, the Court DENIES Plaintiffs’ Motion and GRANTS

Defendants’ Motion.
        Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 2 of 52




   I.      BACKGROUND

        On September 27, 2018, Juan Angel Pinedo (“Decedent”) was shot and killed by

officers from the Las Cruces Police Department (“LCPD”) following a pursuit on foot

that ended on the property of Las Cruces High School (“LCHS”). Doc. 49 at ¶ 9; doc. 56

at 2. On December 17, 2019, Plaintiffs filed this suit in state court, asserting various tort

claims and violations of the New Mexico Constitution pursuant to the New Mexico Tort

Claims Act (“NMTCA”), NMSA 1978 § 41‐4‐1 et seq. Doc. 1‐2 at 1–12. The parties

proceeded to exchange discovery over the next several months. See id. at 105–20. On

June 4, 2020, Plaintiffs filed a First Amended Complaint, adding a new claim pursuant

to 42 U.S.C. § 1983 and the Fourth Amendment to the United States Constitution. Id. at

121–33. Based on the new federal claim, Defendants removed the case to this Court on

June 10, 2020. Doc. 1.

        On August 20, 2020 the Court held a Rule 16 scheduling conference with the

parties, establishing deadlines and limitations for discovery. Doc. 34. During the

conference, Plaintiffs’ counsel expressed concerns regarding Defendants’ intention to

move for summary judgment and for a stay of discovery during the pendency of the

motion for summary judgment. Id. at 2. On September 2, 2020, Plaintiffs notified

Defendants of their intention to depose the individual Defendants in this case. Doc. 74‐

1. On September 14, 2020, Plaintiffs filed a Second Amended Complaint, the operative

complaint in this matter. Doc. 49. On September 15, 2020, the Court held a status



                                              2
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 3 of 52




conference with the parties to address some disputes that had arisen in discovery. Doc.

52. Plaintiffs’ counsel again expressed concerns regarding Plaintiffs ability to complete

discovery if Defendants moved for a stay of discovery concurrent with a motion for

summary judgment. Id. at 2.

       Defendants filed the present Motion on September 23, 2020, seeking summary

judgment on six of Plaintiffs’ seven claims.1 Doc. 56. Defendants also moved for a stay

of discovery during the pendency of their Motion for Summary Judgment. Doc. 58. A

stay was granted effective October 6, 2020. Doc. 69. On October 23, 2020, Plaintiffs filed

a response to Defendants’ Motion for Summary Judgment. Doc. 72. Briefing on

Defendants’ Motion was complete with the filing of a reply on November 18, 2020. Doc.

76.

       On October 20, 2020, Plaintiffs filed their Motion to Continue the Motion for

Summary Judgment to Permit Discovery Pursuant to Rule 56(d). Doc. 70. Defendants

filed a response to Plaintiffs’ Motion on October 26, 2020. Doc. 74. Briefing on Plaintiffs’

Motion was complete as of November 9, 2020, upon Plaintiffs’ failure to file a reply. See

doc. 75; D.N.M.LR‐Civ. 7.1(b).




1Defendants do not presently seek summary judgment on Plaintiffs’ seventh claim, which alleges a
violation of substantive due process pursuant to the Fourteenth Amendment. Doc. 56 at 3 n.2.



                                                  3
         Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 4 of 52




   II.      LEGAL STANDARD OF REVIEW

         Under Federal Rule of Civil Procedure 56(a), this Court must “grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The

movant bears the initial burden of showing “that there is an absence of evidence to

support the nonmoving party’s case.” Bacchus Indus., Inc. v. Arvin Indus., Inc., 939 F.2d

887, 891 (10th Cir. 1991) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)). Once

the movant meets this burden, the non‐moving party is required to designate specific

facts showing that “there are . . . genuine factual issues that properly can be resolved

only by a finder of fact because they may reasonably be resolved in favor of either

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); see also Celotex, 477 U.S. at

324.

         Notably, however, summary judgment motions based upon the defense of

qualified immunity are reviewed differently from other summary judgment motions.

Martinez v. Beggs, 563 F.3d 1082, 1088 (10th Cir. 2009). “When a defendant asserts

qualified immunity at summary judgment, the burden shifts to the plaintiff to show

that: (1) the defendant violated a constitutional right and (2) the constitutional right was

clearly established.” Id. (citing Pearson v. Callahan, 555 U.S. 223, 232 (2009)). This is a

“strict two‐part test” that must be met before the defendant asserting qualified

immunity again “bear[s] the traditional burden of the movant for summary judgment—



                                               4
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 5 of 52




showing that there are no genuine issues of material fact and that he or she is entitled to

judgment as a matter of law.” Clark v. Edmunds, 513 F.3d 1219, 1222 (10th Cir. 2008)

(quoting Nelson v. McMullen, 207 F.3d 1202, 1205 (10th Cir. 2000)) (internal quotation

marks omitted). The Court may address the two prongs of the test in any order.

Pearson, 555 U.S. at 236.

       “Ordinarily, in order for the law to be clearly established, there must be a

Supreme Court or Tenth Circuit decision on point, or the clearly established weight of

authority from other courts must have found the law to be as the plaintiff maintains.”

Clark v. Wilson, 625 F.3d 686, 690 (10th Cir. 2010) (citation omitted). While it is not

necessary to identify a case with identical facts, “existing precedent must have placed

the statutory or constitutional question beyond debate.” Ashcroft v. al‐Kidd, 563 U.S. 731,

741 (2011) (citing Anderson v. Creighton, 483 U.S. 635, 640 (1987) and Malley v. Briggs, 475

U.S. 335, 341 (1986)). The Supreme Court has repeatedly admonished courts “not to

define clearly established law at a high level of generality.” City of Escondido v. Emmons,

139 S. Ct. 500, 503 (2019) (quoting Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018)). General

principles “do not by themselves create clearly established law outside ‘an obvious

case.’” White v. Pauly, 137 S. Ct. 548, 552 (2018) (quoting Brosseau v. Haugen, 543 U.S.

194, 199 (2004)). The dispositive question is whether the “right’s contours were

sufficiently definite that any reasonable official in the defendant’s shoes would have




                                              5
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 6 of 52




understood that he was violating it.” Kisela, 138 S. Ct. at 1153 (quoting Plumhoff v.

Rickard, 572 U.S. 765, 778–79 (2014)).

       In determining whether the plaintiff has met his or her burden to overcome a

qualified immunity defense, the Court construes the facts in the light most favorable to

the plaintiff as the non‐moving party. See Scott v. Harris, 550 U.S. 372, 377 (2007). In so

doing, the Court must keep in mind three principles. First, the Court’s role is not to

weigh the evidence, but to assess the threshold issue of whether a genuine issue exists

as to material facts requiring a trial. See Liberty Lobby, 477 U.S. at 249. “An issue is

‘genuine’ if there is sufficient evidence on each side so that a rational trier of fact could

resolve the issue either way. An issue of fact is ‘material’ if under the substantive law it

is essential to the proper disposition of the claim.” Thom v. Bristol‐Myers Squibb Co., 353

F.3d 848, 851 (10th Cir. 2003) (internal citation omitted). Second, the Court must resolve

all reasonable inferences and doubts in favor of the non‐moving party and construe all

evidence in the light most favorable to the non‐moving party. See Hunt v. Cromartie, 526

U.S. 541, 550–54 (1999). Third, the Court cannot decide any issues of credibility. See

Liberty Lobby, 477 U.S. at 255. “[T]o survive the . . . motion, [the nonmovant] need only

present evidence from which a jury might return a verdict in his favor.” Id. at 257.

Nonetheless, at the summary judgment stage, “a plaintiff’s version of the facts must find

support in the record.” Thomson v. Salt Lake Cnty., 584 F.3d 1304, 1312 (10th Cir. 2009).




                                               6
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 7 of 52




   III.      PLAINTIFFS’ REQUEST FOR ADDITIONAL DISCOVERY

          Federal Rule of Civil Procedure 56(d) allows for limited discovery to respond to a

motion for summary judgment “when facts are unavailable to the nonmovant.” Fed. R.

Civ. P. 56(d). The “general principle” of Rule 56(d) is that “summary judgment should

be refused where the nonmoving party has not had the opportunity to discover

information that is essential to his opposition.” Price ex rel. Price v. W. Res., Inc., 232 F.3d

779, 783 (10th Cir. 2000) (quoting Liberty Lobby, 477 U.S. at 250 n.5). The party seeking

additional time “must explain why facts precluding summary judgment cannot be

presented.” Id. (citation omitted). “This includes identifying (1) the probable facts not

available, (2) why those facts cannot be presented currently, (3) what steps have been

taken to obtain these facts, and (4) how additional time will enable the party to obtain

those facts and rebut the motion for summary judgment.” Valley Forge Ins. Co. v. Health

Care Mgmt. Partners, Ltd., 616 F.3d 1086, 1096 (10th Cir. 2010) (citations and internal

quotation marks omitted). The last requirement is particularly essential, as Rule 56(d)

“may not be invoked by the mere assertion that discovery is incomplete or that specific

facts necessary to oppose summary judgment are unavailable.” Jensen v. Redevelopment

Agency of Sandy City, 998 F.2d 1550, 1554 (10th Cir. 1993) (citation omitted).

          “Unless dilatory or lacking in merit,” motions under Rule 56(d) should generally

“be liberally treated.” Id. (citation omitted). In the qualified immunity context,

however, this liberal treatment is curtailed “because insubstantial lawsuits ‘against



                                               7
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 8 of 52




government officials should be resolved prior to discovery and on summary judgment if

possible.’” Jones v. City & Cnty. of Denver, 854 F.2d 1206, 1211 (10th Cir. 1988) (quoting

Creighton, 483 U.S. at 640 n.2); see also Harlow v. Fitzgerald, 457 U.S. 800 (1982). “Liberal

application of [Rule 56(d)] should not be allowed to subvert the goals of Harlow and its

progeny.” Jones, 854 F.2d at 1211. Accordingly, Plaintiffs “must demonstrate how

discovery will enable them to rebut [Defendants’] showing of objective reasonableness.”

Lewis v. City of Ft. Collins, 903 F.2d 752, 758 (10th Cir. 1990) (citation and internal

quotation marks omitted). Rule 56(d) “is not a license for a fishing expedition,

especially when summary judgment is urged based on a claim of qualified immunity.”

Id. at 759.

       Plaintiffs assert that they require additional discovery to address the following

items in Defendants’ Undisputed Material Facts (“UMFs”2):

              1. UMFs 5–8: The Second Incident Involving Ms. Heredia

       Plaintiffs seek further discovery regarding UMFs 5 through 8 as they pertain to

an alleged second incident involving Decedent and his ex‐girlfriend, Kimberly Heredia

(who brings this suit on behalf of Decedent’s child). Doc. 70 at 8. Plaintiffs do not

dispute that, on September 21, 2018, Decedent confronted Ms. Heredia and her

boyfriend outside Ms. Heredia’s home, pointed a pistol at them, and then fired shots




2All citations to “UMF” or “UMFs” refers to the respective Undisputed Material Fact(s) enumerated in
Defendants’ Motion for Summary Judgment, doc. 56 at 3–11.



                                                   8
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 9 of 52




into the air as he drove away. UMF 5; doc. 72 at 2–6. Plaintiffs do dispute that, on a later

occasion that month,3 Decedent stood outside Ms. Heredia’s home and fired shots. See

UMF 6; doc. 72 at 3.

       In response to Plaintiffs’ Motion, Defendants supply a police report describing

the second incident. Doc. 74‐2 at 6–9. The police report states that Ms. Heredia reported

hearing gunshots from somewhere behind her home at approximately 2:00 a.m. on

Monday, September 24, 2018. Id. at 7. On or about September 26, 2018, officers

canvassed the area behind Ms. Heredia’s house and retrieved three spent casings. Id.

The recovered casings were found to be the same caliber as a casing recovered from the

September 21 incident. Id. at 8.

       Plaintiffs contend that Defendants have not submitted any evidence

“establish[ing] that Decedent was the individual that fired the gun behind Ms.

Heredia’s home.” Doc. 70 at 8. For purposes of qualified immunity, the relevant

question is not whether Decedent was in fact responsible for the gunshots fired behind

Ms. Heredia’s house but whether Defendants reasonably believed that he was. See

Creighton, 483 U.S. at 641. Based on the details recounted above, and the proximity of

the September 21 and September 24 incidents, the Court finds the police report




3In their Motion for Summary Judgment, Defendants represent that this incident occurred on September
22, 2018. UMF 6. However, the evidence supplied in connection with Plaintiffs’ 56(d) Motion suggests
that the incident in fact occurred in the early hours of September 24, 2018. See doc. 74‐2 at 6–9.



                                                  9
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 10 of 52




sufficient to resolve that question in the affirmative.4 The Court incorporates this

evidence into the record for purposes of Defendants’ Motion for Summary Judgment.

See Fed. R. Civ. P. 56(c)(3) (permitting the Court to “consider other materials in the

record” on a motion for summary judgment). Consequently, further discovery into this

subject is not “essential” under Rule 56(d) and none will be permitted.

            2. UMF 11: Decedent’s Social Media Posts

        Plaintiffs request additional discovery to respond to UMF 11, which relates to

alleged social media posts by Decedent, in which Decedent stated that “he would not go

back to prison or be taken alive by law enforcement.” Doc. 70 at 8. To support UMF 11,

Defendants cite to the affidavit of Defendant Krause in which he attests that he

reviewed such posts. Doc. 56‐3 at ¶ 10.

        The Court finds that there are genuine disputes of fact concerning these social

media posts. First, Defendants have not presented any direct evidence of the content of

the social media posts. See Fed. R. Evid. 1002, 1003 (requiring an original or a copy of a

writing to prove its content). Nor have they adequately explained their inability to

present such evidence.5 See Fed. R. Evid. 1004 (providing that “other evidence” may be




4 The Court further observes that Ms. Heredia, too, believed that Decedent was the responsible party,
based on her statements in the police report. See doc. 74‐2 at 6 (stating that Ms. Heredia had contacted the
police to “impart further information” regarding Decedent), id. at 7 (reporting Ms. Heredia’s statement
that “she was afraid for her life with the Friday and Monday incidents”).
5 Defendants suggest that this evidence is or was in Plaintiffs’ control. Doc. 74 at 7. However, they do not

indicate that Plaintiffs had been “put on notice, by pleadings or otherwise, that the original would be a
subject of proof at the trial or hearing.” See Fed. R. Evid. 1004(c).



                                                     10
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 11 of 52




admitted to prove the content of a writing if the original is unavailable through no fault

of the proponent). Second, as Plaintiffs’ point out, Defendant Krause’s affidavit does

not specify when exactly he saw these posts, raising the possibility that he saw them

only after the shooting. See doc. 72 at 3; doc. 56 at ¶ 10. Third, an interview with

Defendant Krause taken five days after the shooting casts doubt on what precisely he

knew about these posts. Doc. 72‐1, Ex. F (“Krause Interview”). When asked about his

investigations into Decedent prior to the shooting, Defendant Krause stated:

        What we’ve done—and there are some other guys in the unit that are a
        little bit better at it than I am because I’m not real big into the social media
        anymore—I don’t have Facebook or any of that—but uh they—they
        looked into—and this guy was making—uh Mr. Pinedo was making posts
        basically saying that he wasn’t gonna go back to prison, he had accepted
        his fate, uh basically just uh kind of that you know I’m not gonna—I’m
        not gonna get taken alive basically I guess you could say.

Id. at 18:40–19:10. It is unclear from this description if Defendant Krause ever saw these

posts directly or was merely informed of their existence by other members of his team.

It is also unclear whether Defendant Krause’s description expresses the precise content

of these posts or merely a summary of their perceived tone.

        For these reasons, the Court finds that the existence of the social media posts and

whether they informed Defendants’ assessment of the threat posed by Decedent are a

subject of genuine dispute.6 However, the Court will not order additional discovery


6In their reply in support of their Motion for Summary Judgment, Defendants assert that Plaintiffs have
failed to dispute UMF 11 according to the requirements of Rule 56. Doc. 76 at 2. This assertion appears to
be based on a half‐correct understanding of Rule 56(c)(1), which Defendants characterize as requiring
nonmovants to “cite to portions of the record or show that materials are inadmissible to rebut summary



                                                    11
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 12 of 52




into this subject, because it does not find the dispute material to Defendants’ Motion for

Summary Judgment. For reasons to be explained in detail, the Court finds that

Defendants had ample reason to believe that Decedent posed an immediate threat to the

safety of themselves and/or others without consideration of the social media posts.

Consequently, further discovery into this subject is not “essential” under Rule 56(d) and

none will be permitted.

            3. UMF 24: Dispatch Report of Shots Fired

        Defendants’ UMF 24 recounts the recollection of Defendants McBride and Krause

of “a dispatch report indicating that [Decedent] had engaged in a confrontation with a

bystander resulting in shots fired.” Doc. 56 at 7. Plaintiffs dispute that any such

dispatch report exists, based on their review of the 595 dispatch recordings produced by

Defendants. See doc. 70 at 8–9; doc. 72‐1, Ex. A (“Dispatch Recordings”). Having also

reviewed the recordings, the Court finds sufficient evidence to resolve the factual

dispute concerning the report of shots fired.

        At approximately 5:59 p.m.,7 multiple 911 calls reported a man running across

LCHS property with a firearm in his hand. Dispatch Recordings (files labeled “2018‐09‐

27_17.59.18_Ch6.wav” and “2018‐09‐27_17.59.34_Ch4.wav”). One of these callers




judgment.” Id. at 1. Defendants have neglected to consider Rule 56(c)(1)(B), which permits a party to
dispute a fact by “showing that the materials cited do not establish the absence or presence of a genuine
dispute.” Plaintiffs have adequately shown that Defendant Krause’s affidavit does not establish the
absence of a genuine dispute.
7 The approximate times have been deduced from the file names.




                                                    12
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 13 of 52




reported hearing gunshots. Id. (file labeled “2018‐09‐27_17.59.34_Ch4.wav” at 00:32–

00:34). At approximately 6:01 p.m.,8 these reports were relayed to officers, including the

information that one caller “heard a code 11.” Id. (file labeled “2018‐09‐

27_18.01.48_Ch2.wav”). In an interview conducted on October 2, 2018, Defendant

McBride discussed receiving the report of sightings at LCHS and recollected a report of

“a code 11, or a gunshot.” Doc. 72‐1, Ex. G (“McBride Interview”) at 04:31–04:40. The

report of gunshots was corroborated by Defendant Krause. Krause Interview at 09:30–

09:40.

         In summary, there is no genuine dispute regarding whether there was in fact a

report of gunshots. Thus, Plaintiff has not established that further discovery on that

matter is required pursuant to Rule 56(d). However, the record does not conclusively

establish a report of a “confrontation with a bystander.” UMF 24.9 Nonetheless, for

reasons to be explained in detail, the Court finds that Defendants had ample reason to

believe that Decedent posed an immediate threat to the safety of themselves and/or

others without consideration of an explicit report of such a confrontation.


8 Plaintiffs’ counsel attests that only three of the 595 dispatch recordings relate to Decedent being in the
vicinity of LCHS. Doc. 72‐1 at ¶ 5 (citing files labeled “2018‐09‐27_18.06.47_Ch2”, “2018‐09‐
27_18.06.55_Ch2”, and “2018‐09‐27_18.07.20_Ch2”). According to the file names, these reports were made
between 6:06 and 6:07 p.m. When the recordings are heard in chronological order, it becomes clear that
these recordings relate to the time that Decedent doubled back to LCHS property after running across the
LCHS practice fields and through residential yards on Apollo Drive.
9
  Although Defendants were mistaken as to the report of a confrontation, the Court does not find it
particularly surprising that their years‐later affidavits are less accurate than interviews taken within the
week following the shooting. Moreover, it takes no stretch of the imagination to infer from a 911 call
reporting gunshots that a confrontation may have occurred and that any such confrontation would have
been with a bystander, as opposed to an officer.



                                                    13
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 14 of 52




Consequently, further discovery into this subject is not “essential” under Rule 56(d) and

none will be permitted.

          4. UMF 37, 41, 42, 44: Defendants’ Commands & Decedent’s Compliance

       Plaintiffs contend that they require additional discovery to respond to UMFs 37,

41, 42, and 44 insofar as Defendants assert that they commanded Decedent to get away

from the gun and Decedent disobeyed by going down to grab the gun. Doc. 70 at 9.

Plaintiffs’ position is that Decedent was not attempting to grab the gun but rather

attempting to surrender by complying with Defendants’ orders to go to the ground. See

generally doc. 72. Curiously, Plaintiffs’ argument here hinges on the available video

evidence, which “clearly captures the involved officers telling Decedent to get down on

the ground.” Doc. 70 at 9. Plaintiffs’ contention that “Defendants’ Motion for Summary

Judgment conveniently omits that the involved officers commanded Decedent to get

down on the ground,” id., is certainly relevant to their opposition to summary

judgment, but not to the present question of whether additional discovery is required.

According to their own arguments, the evidence in the record clearly shows the very

fact that Plaintiffs would have the Court consider.

       Somewhat more to the point of Rule 56(d), Plaintiffs contend that “the facts

regarding which of the officer(s) gave the commands for Decedent to get down on the

ground, and whether the shooting officers heard these commands before they fired [are]

currently unavailable.” Id. at 10. Plaintiffs seek to depose the officers to discover these



                                             14
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 15 of 52




facts. Id. at 11; doc. 70‐1 at ¶ 5. The Court has reviewed the video evidence in this case

and finds that it clearly demonstrates which of the officers gave the commands and

whether the other officers might have heard the commands. Where events central to the

parties’ dispute have been captured on video, the Court must view the facts in the light

depicted by the video evidence. Scott, 550 U.S. at 379–81. Accordingly, the Court makes

the following findings:

        All the commands in this case were given by Defendant Krause and are most

clearly audible in his own video. Doc. 56‐3, Attach. 1 (file labeled

Las_Cruces_High.687.mp4) (“Krause Video”). When Decedent is spotted climbing a

fence, Defendant Krause pursues him and shouts,

        He’s got a gun! He’s got a gun! Let me see your hands! Get your hands
        up! Get your hands up! Get away from the gun! Get away from the gun!
        Get on the ground! Don’t—Don’t you go down for it, man, I’m gonna
        shoot your ass. Don’t you go down—Get away from it! Get away from it!
        Get away from the gun! Get away!

Id. at 04:38–05:01. In summary, Defendant Krause ordered Decedent no less than six

times to get away from the gun. He ordered Decedent one time to get down on the

ground10 but immediately amended that order by telling him not to go down for the

gun. After four successive commands to get away from the gun, officers started




10The reason for the seemingly contradictory orders is unclear. Defendants posit that the orders may
have made sense based on Decedent’s shifting position vis‐à‐vis the gun. See doc. 74 at 11. However, their
theory is unsupported by the available evidence because Defendant Krause’s lapel camera became
detached during his pursuit of Decedent and was pointed at the ground during the relevant time.



                                                   15
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 16 of 52




shooting. Id. at 05:01–05:04. By the time the shooting began, no commands to get on the

ground had been issued for thirteen seconds. Id. at 04:48–05:01.

         Defendant Krause’s series of commands is fully audible on Defendant McBride’s

video. Doc. 56‐1, Attach. 1 (file labeled Las_Cruces_High.780.mp4) (“McBride Video”)

at 25:54–26:15. When Defendant Krause first shouts, “Get away from the gun,”

Defendant McBride begins running toward the fence. Id. at 25:58–26:05. Defendant

McBride positions himself in front of the fence as Defendant Krause repeats, “Get away

from the gun,” a third time. Id. at 26:10–26:15. Although the view is partially

obstructed due to Defendant McBride’s position relative to Decedent,11 Decedent

initially appears to be facing away from officers with his hands raised. Id. at 26:13–

26:14. Within the space of one second, as Defendant Krause shouts his final order to

“get away,” Decedent turns toward the officers and begins to drop his hands and go to

the ground. Id. at 26:15–26:16. Within the next second, the shooting begins. Id. at 26:16–

26:19.

         Defendant Frias was positioned on a ledge when Decedent was spotted climbing

a fence. Doc. 56‐2, Attach. 1 (file labeled Las_Cruces_High.779.mp4) (“Frias Video”) at

08:20–08:35. As Defendant Frias approaches the scene, Defendant Krause can be heard

shouting “Get away from it!” Id. at 08:48–08:49. Defendant Krause’s command to get




 Defendant McBride approaches the fence from the left and the weapon in his right hand partially blocks
11

Decedent from view.



                                                  16
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 17 of 52




down on the ground is not clearly audible on Defendant Frias’s video. Id. at 08:35–

08:48. Defendant Frias arrives at the fence12 when Defendant Krause shouts, “Get away

from the gun! Get away!” Id. at 08:50–08:55. Immediately thereafter, the officers start

shooting. Id. at 08:55–08:58.

        Defendant Arbogast’s video provides the only completely unobstructed view of

the shooting. Doc. 56‐4, Attach. 1 (file labeled “Las_Cruces_High.875.mp4”) (“Arbogast

Video”); id., Attach. 2 (file labeled “Las_Cruces_High.875 enhanced.mp4”) (“Arbogast

Video Enhanced”). When Defendant Arbogast first arrives at LCHS, Defendant Krause

is faintly audible in the distance yelling, “Get away from the gun!” Arbogast Video at

00:33–00:38. Defendant Krause’s command to get down on the ground is not clearly

audible on Defendant Frias’s video. Id. at 00:36–00:44. As Defendant Arbogast comes

closer, Defendant Krause can be heard repeating the command to get away from the

gun. Id. at 00:45–00:47. By the time Defendant Krause repeats the command a third

time, Decedent is in view with his hands up, facing away from the officers on the other

side of the fence. Id. at 00:48–00:49; Arbogast Video Enhanced at 00:19. In the next

moment, Decedent turns to face the fence and begins bending down to the ground.

Arbogast Video at 00:49–00:50; Arbogast Video Enhanced at 00:19–00:20. As Decedent’s




12Only the chain‐link fence is visible because Defendant Frias’s lapel camera was detached and pointed at
the ground.



                                                   17
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 18 of 52




hands drop to the ground, officers start shooting. Arbogast Video at 00:50–00:53;

Arbogast Video Enhanced at 00:20–00:21.

       In summary, Defendant Krause ordered Decedent to get away from the gun

several times, which was audible to all the officers. Defendant Krause ordered

Decedent once to get on the ground, but this order was not as clearly audible as the

orders to get away from the gun. These facts, clearly depicted in the video evidence,

adequately address who issued the commands and who heard the commands.

Moreover, it is difficult to imagine that depositions taken more than two years after the

fact will uncover any clearer evidence of what the officers heard than contemporaneous

video evidence. Plaintiffs have not carried their burden of establishing that additional

discovery on this subject is necessary to respond to Defendants’ Motion for Summary

Judgment under Rule 56(d).

          5. UMF 48: The Location of the Gun

       Plaintiffs seek discovery into UMF 48, which asserts that one of the shots fired by

Defendant Arbogast struck the side of Decedent’s gun, causing it to move several feet to

the side. Doc. 70 at 10. Plaintiffs seek to determine, through depositions of the

individual Defendants, “whether the involved officers saw the gun move several feet

during the shooting, or whether the gun was already several feet away from Decedent

when the shooting began.” Id.




                                            18
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 19 of 52




       For a number of reasons, the Court considers it unlikely that deposing the officers

will uncover any probable facts concerning the movement of the gun. First, the officers

have never contended that they saw the gun move and, in fact, they contend that they

only learned of the movement after discharging their firearms. Doc. 56‐1 at ¶ 34; doc. 56‐

4 at ¶ 15. Second, the officers’ attention was presumably engaged by Decedent himself

for the three‐second timespan in which the shots were fired. It is difficult to imagine

that depositions would produce any insight into what else Defendants saw in those

three seconds over two years ago. Third, the video evidence shows that the gunfire

stirred up the dust around Decedent, obscuring any movement at ground level.

Arbogast Video at 00:50–00:53; see also McBride Interview at 09:06–09:18 (describing the

dust obscuring his view of Decedent).

       As to whether Defendants saw the gun several feet away from Decedent before

they began shooting, it has been their consistent position that the gun was in front of

Decedent. From the video evidence, it may be inferred that Defendant Krause

perceived Decedent as standing near his gun based on his repeated orders to get away

from the gun. Krause Video at 04:38–05:01. In the immediate aftermath of the shooting,

officers’ statements confirm their perception that Decedent was within reach of his gun.

See McBride Video at 26:42–26:45 (“The gun’s still underneath him but his hands are

clear.”); Krause Video at 08:10–08:13 (“He didn’t get to the gun, man, he was reaching

down for it.”); Arbogast Video at 07:12–07:13 (“I can’t believe he tried going for that gun



                                            19
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 20 of 52




again.”). In the days following the shooting, the officers underwent internal interviews,

in which they recounted their perception that Decedent was reaching for his gun.

McBride Interview at 08:30–08:51 (describing Decedent turning around and reaching for

the gun); Krause Interview at 12:28–13:00 (describing Decedent standing “right by” the

gun and refusing to distance himself in compliance with commands); id. at 13:40–13:46

(describing Decedent reaching for the gun); see also doc. 72‐1, Ex. E at 08:40–08:48

(interview with Officer Paul Lujan, who was on the scene but did not shoot: “To me, it

looked like he was reaching for the gun.”). Finally, in their affidavits submitted in

connection with this matter, Defendants attest to their perception that Decedent was

reaching for the gun. Doc. 56‐1 at ¶ 31; doc. 56‐2 at ¶ 25; doc. 56‐3 at ¶ 31; doc. 56‐4 at ¶

12.

       Plaintiffs’ request to depose the individual Defendants essentially hinges on the

hope that one or all of them will suddenly change their story under the heat of cross‐

examination. See doc. 70 at 11–12. This hope would make a more compelling argument

if there were any indication of inconsistency in Defendants’ stories. See, e.g., Gilpin v.

Clovis Police Dep’t, 2012 WL 13081262, at *16 (D.N.M. Feb. 27, 2012) (unpublished)

(rejecting 56(d) request where sworn statements provided by defense were consistent

with each other and only basis for further discovery was hope that deponents would

impeach themselves); Trentadue v. CIA, 2013 WL 12291523, at *1 (D. Utah Sept. 9, 2013)

(unpublished) (“Given the importance of this case and the inconsistencies over time in the



                                              20
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 21 of 52




Government’s representations, it would serve the public’s interest to test the Government’s

representations by cross examination.”) (emphasis added). Additionally, if the only

source of evidence supporting Defendants’ version of events were self‐serving

affidavits, then the need for cross‐examination would be clearer. See, e.g., May v. Bd. of

Comm’rs for Cibola County, 2014 WL 12796778, at *4 (D.N.M. Mar. 31, 2014)

(unpublished). Defendants’ version of events is consistent from their contemporaneous

statements on the scene, to their interviews a few days later, to their sworn affidavits a

few years later, and with the video evidence of the incident. Plaintiffs’ request for

additional discovery on this subject is too speculative to constitute anything more than a

fishing expedition. See, e.g., Stevenson v. City of Albuquerque, 446 F. Supp. 3d 806, 877

(D.N.M. 2020) (rejecting 56(d) request where plaintiffs did “not specify probable facts,

but only facts that might possibly exist”).

         More fundamentally, as further explained below, the Court concludes that

summary judgment for the Defendants is appropriate even assuming that the firearm

was not in front of Decedent but “several” feet to the west of him when the officers fired.

As a result, further discovery to undermine Defendants’ assertion that the firearm was

immediately in front of Decedent at the crucial moment is not essential under Rule

56(d).




                                              21
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 22 of 52




            6. UMF 50: The Position of Decedent’s Hands When He Fell

         Finally, in UMF 50, Defendants state that Decedent “fell forward with his hands

underneath him.” Doc. 56 at 10. Plaintiffs dispute that Decedent “fell forward,” because

“Decedent was already in the process of going to the ground.” Doc. 70 at 10; doc. 72 at 6.

On the basis of this asserted dispute, they repeat their request for additional discovery

to determine “whether the shooting officers gave and[/]or heard the commands for

Decedent to get down on the ground.” Doc. 70 at 10.

         There is no real dispute that Decedent was in the process of going to the ground

when the shooting began. This fact is confirmed by the video evidence, and it is

consistent with all parties’ version of events. See UMF 41. What is disputed is why

Decedent went to the ground. Defendants assert that Decedent was reaching for a gun,

while Plaintiffs contend that Decedent was attempting to surrender. Discovery

regarding the position of Decedent’s hands will not assist in resolving this factual

dispute. Consequently, further discovery into this subject is not “essential” under Rule

56(d) and none will be permitted.

   IV.      UNDISPUTED MATERIAL FACTS

         As detailed above, the Court finds that Plaintiffs have failed to establish that

additional discovery is essential under Rule 56(d). Accordingly, the Court proceeds to

consideration of Defendants’ Motion for Summary Judgment. Based on the findings




                                               22
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 23 of 52




described above and all available evidence in the record, the Court finds the following

material facts to be undisputed13 for the purposes of this Motion:

1.      On September 21, 2018, Decedent confronted his ex‐girlfriend, Ms. Heredia, and

her boyfriend in front of Ms. Heredia’s home. UMF 5. Decedent pointed a pistol at

them and then fired shots into the air as he drove away. Id.

2.      Based on the September 21, 2018 incident, an arrest warrant was issued for

Decedent. UMF 1.

3.      On or about September 24, 2018, Ms. Heredia reported hearing gunshots from

behind her house at approximately 2:00 a.m. and suspected that Decedent was

responsible. Doc. 74‐2 at 6–12. Officers investigating Ms. Heredia’s report recovered

three 9‐millimeter casings (matching a casing recovered from the September 21, 2018

incident) from an area behind Ms. Heredia’s home. Id. at 7–8.

4.      On or about September 24, 2018, Detective Rafael Medina requested the

assistance of the LCPD’s Targeting Neighborhood Threats Unit to apprehend Decedent.

UMF 1. Defendant McBride is the head of the Targeting Neighborhood Threats Unit.

Doc. 56‐1 at ¶ 4.




13Where the Court cites exclusively to one of Defendants’ UMFs, it does so pursuant to Rule 56(e)(2),
because the UMF in question was not specifically disputed in Plaintiffs’ Response. Where the Court cites
to evidence in the record, it does so pursuant to Rule 56(c)(3), which permits consideration of “other
materials in the record.”



                                                   23
       Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 24 of 52




5.      Officers in the LCPD’s Street Crimes Unit and Gang Unit also received

information to assist with the apprehension of Decedent. UMF 4. Defendant Frias is a

member of the Street Crimes Unit. Doc. 56‐2 at ¶ 4. Defendant Krause is a member of

the Gang Unit. Doc. 56‐3 at ¶ 3.

6.      Defendants McBride, Frias, and Krause received and reviewed information to

assist in Decedent’s apprehension, including information about the September 21 and 24

incidents. UMF 3; UMF 5; UMF 7; doc. 56‐1 at ¶¶ 7–8; doc. 56‐2 at ¶¶ 4–6; doc. 56‐3 at ¶¶

4–5.

7.      Defendants McBride, Frias, and Krause received and reviewed photographs of

Decedent in order to identify him. UMF 9.

8.      Defendants McBride and Krause learned that Decedent had multiple prior

convictions for violent felonies. UMF 10.

9.      Defendant Arbogast, an LCPD officer not in a specialized unit, learned about the

arrest warrant against Decedent for the felony charge of aggravated assault involving a

firearm. UMF 13.

10.     In the days following the two incidents involving Ms. Heredia, officers attempted

without success to locate Decedent at the residences of his sisters. UMF 14.

11.     On September 27, 2018, officers received information that Decedent was at the

apartment of his girlfriend, Megan Crowley, at 1101 East Boutz Road. UMF 15.




                                            24
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 25 of 52




12.    Several officers including Defendants McBride, Frias, and Krause went to 1101

East Boutz Road, where Ms. Crowley denied that Decedent was present and refused to

let them search her apartment. UMF 16; doc. 56‐1 at ¶ 14.

13.    Defendants McBride, Frias, and Krause left while other officers in unmarked

police units stayed to surveil the area. UMF 17; doc. 56‐1 at ¶ 15. The surveilling

officers reported seeing a subject matching Decedent’s description, wearing all black,

jump from a second‐story window with a pistol in his hand. UMF 17–18.

14.    Defendants McBride and Frias set up a perimeter at Foster Road and Espina

Street while Defendant Krause set up a perimeter at Foster Road and Alamo Street.

UMF 20.

15.    Officers received a dispatch report that a subject matching Decedent’s description

was seen by a ditch near a U‐Haul at Montana Avenue and El Paseo Road. UMF 21.

16.    Defendants McBride and Frias, along with other officers, arrived at the ditch

bank and detained a man but quickly identified him as someone other than Decedent.

UMF 22; McBride Video at 18:15–19:58; Frias Video at 00:30–2:30.

17.    Defendants McBride, Frias, and Krause next received a dispatch report that

Decedent was seen running through the practice fields of LCHS. UMF 23.

18.    Defendants McBride and Krause also heard a dispatch report that gunshots were

heard in the vicinity of LCHS. Dispatch Recordings (files labeled “2018‐09‐




                                            25
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 26 of 52




27_17.59.34_Ch4.wav” and “2018‐09‐27_18.01.48_Ch2.wav”); McBride Interview at

04:31–04:40; Krause Interview at 09:30–09:40.

19.       As Defendants McBride and Krause each separately arrived at LCHS, they saw

teams practicing in the fields, and several bystanders provided information regarding

where Decedent went. UMF 27–29.

20.       Decedent was next spotted near a house on 1815 Apollo Drive. UMF 32.

21.       During the search in the vicinity of Apollo Drive, Defendant Frias observed

several people coming out of their homes to see what was going on. UMF 31.

22.       Decedent was next spotted running back in the direction of the LCHS practice

fields, toward a fence on the southern perimeter of LCHS property. UMF 33–34; doc. 56‐

6 at 6.

23.       Decedent climbed the fence as Defendants McBride, Frias, and Krause ran

toward him. McBride Video at 25:54–26:05; Krause Video at 04:38–05:01; Frias Video at

08:20–08:50.

24.       Defendant Arbogast was on patrol on El Paseo Road when he received the

dispatch reports that Decedent was in the vicinity of LCHS. UMF 35. He turned into

the main parking lot of LCHS and began running west toward Decedent’s location. Id.

25.       After scaling the fence, Decedent’s gun was no longer in his hands.14



14Plaintiffs contend that Decedent dropped his gun intentionally. See doc. 72 at 7. Defendants reply that
this fact is unconfirmed by any available evidence. Doc. 76 at 3. The Court is not convinced that this
dispute is material. Even if Defendants were able to perceive that Decedent discarded the gun



                                                    26
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 27 of 52




26.     Initially, Decedent stood with his back to the fence and his open hands raised.

Arbogast Video at 00:48–00:49; Arbogast Video Enhanced at 00:19; doc. 72‐2 at 2, 4.

27.     Defendants Krause, McBride, Frias, and Arbogast all came within several yards

of Decedent. UMF 46.

28.     A black object15 lay on the ground between Decedent and the fence. Arbogast

Video at 00:48–00:50; Arbogast Video Enhanced at 00:19–00:21.

29.     Defendants Krause, McBride, Frias, and Arbogast perceived this object as a gun.

Krause Video at 04:38–05:01; Krause Interview at 12:28–13:00; doc. 56‐1 at ¶ 29; doc. 56‐2

at ¶ 25; doc. 56‐3 at ¶ 28; doc. 56‐4 at ¶ 11.

30.     As Defendant Krause approached the fence, he ordered Decedent twice to raise

his hands, twice to get away from the gun, and once to get down on the ground. Krause

Video at 04:41–04:48.




voluntarily, it does not follow that Defendants would have recognized that decision as an act of
surrender. For example, Decedent might have decided to discard his gun simply to free his hands as he
scaled the fence.
15 Defendants supply “enhanced” footage from Defendant Arbogast’s lapel camera that they contend

confirms that the object is the gun. See doc. 76 at 2; Arbogast Video Enhanced at 00:19–00:33. Conversely,
Plaintiffs suggest that the black spot is not an object but the shadow of some debris. Doc. 72 at 6.
Plaintiffs further contend that this debris is visible “in the same location right after the shooting.” Id.
(citing McBride Video at 30:31–31:35; Krause Video at 06:02–06:16; Arbogast Video at 00:50–01:20, 01:38–
01:46; and Arbogast Video Enhanced at 00:19–00:22).
     The Court must adopt the version of events depicted on video where it “blatantly contradicts”
Plaintiffs’ version of events. Emmett v. Armstrong, 973 F.3d 1127, 1131 (10th Cir. 2020) (quoting Scott, 550
U.S. at 380). The enhanced video is not so clear as to blatantly contradict Plaintiffs’ contention that the gun
was not in front of Decedent. However, the Court is no more convinced by Plaintiffs’ contention that the
black spot was merely the shadow of some debris. Decedent was in a dirt field, surrounded by debris,
none of which caused a shadow similar to that within Decedent’s reach as he went to the ground.



                                                      27
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 28 of 52




31.      Defendant Krause then issued no less than four successive commands to get

away from the gun, during which time Decedent did not move from where he stood.

Krause Video at 04:48–05:01; Arbogast Video at 00:45–00:50; McBride Video at 26:08–

26:14.

32.      Within one second after Defendant Krause’s final command to get away from the

gun, Decedent turned around to face the fence and began to kneel or crouch, dropping

his hands to the ground. McBride Video at 26:14–26:15; Arbogast Video at 00:48–00:50.

33.      Defendants Krause, McBride, Frias, and Arbogast perceived Decedent as

reaching for his gun. McBride Interview at 08:30–08:51; Krause Interview at 13:40–13:46;

Krause Video at 08:10–08:13; McBride Video at 26:42–26:45; Arbogast Video at 04:52–

04:54, 07:12–07:13; doc. 56‐1 at ¶¶ 31, 33; doc. 56‐2 at ¶ 29; doc. 56‐3 at ¶¶ 33–34; doc. 56‐4

at ¶¶ 12, 14.

34.      Defendants Krause, McBride, Frias, and Arbogast fired at Decedent, discharging

twenty rounds in total, of which eight hit Decedent. Doc. 56‐6 at 8; doc. 72‐3.

35.      All shots were fired within three seconds. UMF 45; Krause Video at 05:01–05:04;

McBride Video at 26:16–26:19; Frias Video at 08:55–08:58; Arbogast Video at 00:50–00:53.

36.      Each of the Defendants had arrived on the scene no more than twenty seconds

before Decedent began reaching to the ground. Krause Video at 04:45–05:01; Frias

Video at 08:48–08:55; McBride Video at 26:12–26:16; Arbogast Video at 00:48–00:50.




                                               28
       Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 29 of 52




37.        Immediately following the shooting, Defendant Krause requested medical

assistance. UMF 49. In the meantime, Defendant Arbogast administered emergency

medical care to Decedent. UMF 50; Arbogast Video at 02:00–08:00.

38.        Later the same day, officers from the New Mexico State Police Investigations

Bureau arrived to process the scene and reported finding a handgun “several feet

west”16 of Decedent’s body. Doc. 56‐7 at 3.

39.        The officers reported that the handgun had an indentation “consistent with being

a bullet graze mark.” Id.

      V.      DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

              A. Defendants’ Use of Force Was Constitutionally Reasonable.

           In Graham v. Connor, 490 U.S. 386 (1989), the Supreme Court laid out an objective

test for determining whether an officer’s use of force constitutes an unreasonable

seizure under the Fourth Amendment. Id. at 397. “The ‘reasonableness’ of a particular

use of force must be judged from the perspective of a reasonable officer on the scene,

rather than with the 20/20 vision of hindsight.” Id. at 396. The inquiry must make

allowances “for the fact that police officers are often forced to make split‐second

judgments—in circumstances that are tense, uncertain, and rapidly evolving—about the

amount of force that is necessary in a particular situation.” Id. at 397. Factors for


16Plaintiffs indicate throughout their briefing that the gun was approximately nine feet away. See, e.g.,
doc. 72 at 4. They do not indicate how they arrived at this measurement and the Court’s review of the
evidence has not uncovered any specific measurement. See Several, Merriam‐Webster Dictionary Online
(last visited Feb. 5, 2021) (“more than two but fewer than many”).



                                                    29
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 30 of 52




consideration are “the severity of the crime at issue, whether the suspect poses an

immediate threat to the safety of the officers or others, and whether he is actively

resisting arrest or attempting to evade arrest by flight.” Id. at 396. Whether the suspect

poses an immediate threat “is undoubtedly the ‘most important’ and fact intensive

factor in determining the objective reasonableness of an officer’s use of force.” Pauly v.

White, 874 F.3d 1197, 1216 (10th Cir. 2017) (citation and internal quotation marks

omitted).

       “A police officer may not seize an unarmed, nondangerous suspect by shooting

him dead.” Tennessee v. Garner, 471 U.S. 1, 11 (1985). However, if “there is probable

cause to believe that he has committed a crime involving the infliction or threatened

infliction of serious physical harm, deadly force may be used if necessary to prevent

escape, and if, where feasible, some warning has been given.” Id. at 11–12.

Accordingly, deadly force is justified under the Fourth Amendment “if a reasonable

officer in Defendants’ position would have had probable cause to believe that there was

a threat of serious physical harm to themselves or to others.” Sevier v. City of Lawrence,

60 F.3d 695, 699 (10th Cir. 1995). When assessing the threat, the Court considers several

non‐exclusive factors including “(1) whether the officers ordered the suspect to drop his

weapon, and the suspect’s compliance with police commands; (2) whether any hostile

motions were made with the weapon towards the officers; (3) the distance separating

the officers and the suspect; and (4) the manifest intentions of the suspect.” Estate of



                                             30
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 31 of 52




Larsen ex rel. Sturdivan v. Murr, 511 F.3d 1255, 1260 (10th Cir. 2008). “A reasonable

officer need not await the ‘glint of steel’ before taking self‐protective action.” Id.

        The central question in this case is whether Defendants reasonably believed that

Decedent posed an immediate threat of serious physical harm to Defendants or to the

public.17 Relevant to the Larsen inquiry, the location of the gun is a matter of genuine

dispute. If the gun was in front of Decedent, then Defendants’ use of force was clearly

constitutionally reasonable under Larsen. In that event, Defendant Krause properly

ordered Decedent to get away from the gun, and Decedent’s failure to move away

constituted non‐compliance. Moreover, under these circumstances, Decedent’s

movement toward the ground would appear to a reasonable officer as an attempt to

retrieve his gun. This conclusion is especially true where, as here, events are evolving

rapidly and require officers to make “split‐second judgments.” Graham, 490 U.S. at 397;

see also Estate of Valverde ex rel. Padilla v. Dodge, 967 F.3d 1049, 1062 (10th Cir. 2020).

Moving to pick up a recently discarded firearm constitutes a hostile motion because

there is “no reason for [an officer] to have to wait to be shot at or even to see [a suspect]

raise a gun and point it at him before it would be reasonable for him to shoot.” Phillips

v. James, 422 F.3d 1075, 1084 (10th Cir. 2005); see also Estate of Valverde, 967 F.3d at 1062–



17The Court will not separately address the other two Graham factors. On the first factor, Plaintiffs
concede that the severity of Decedent’s crime (i.e., aggravated assault with a deadly weapon) was “high”
and does not weigh in their favor. Doc. 72 at 9. The third factor, whether Decedent was resisting or
evading arrest, implicates the same central factual dispute as the second factor and thus does not require a
separate analysis.



                                                    31
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 32 of 52




64 (holding that it was reasonable to shoot suspect without waiting to see if he was

drawing his gun to toss it away or to shoot the officers). The distance between Decedent

and Defendants was self‐evidently close enough for a person holding a firearm to cause

lethal harm.18 Finally, Decedent’s sudden move toward the gun, in defiance of

Defendant Krause’s repeated orders to get away from the gun, manifests19 an intention

to pick up the gun and either shoot at the officers or continue fleeing through the fields

of LCHS where students were practicing. Applying each Larsen factor, if the gun was in

front of Decedent, then Defendants were justified in using deadly force.

        On a summary judgment, the Court must resolve all factual disputes in the light

most favorable to Plaintiffs. Therefore, the Court assumes that the gun was not in front

of Decedent but “several” feet to the west of him. At the same time, on a motion based

on qualified immunity, the Court must view the facts from the perspective of the officer

on the scene. Estate of Valverde, 967 F.3d at 1062. The question for purposes of qualified



18 The distance inquiry does not depend on precise measurements but on whether a reasonable officer
would believe that a suspect is close enough to cause the officer harm. See Zia Trust Co. ex rel. Causey v.
Montoya, 597 F.3d 1150, 1155 (10th Cir. 2010). The inquiry thus varies depending on the weapon involved.
If the suspect is in possession of a knife, then the officer must generally be within “striking distance” of
the suspect. Tenorio v. Pitzer, 802 F.3d 1160, 1165 (10th Cir. 2015); see also Walker v. City of Orem, 451 F.3d
1139, 1158, 1160 (10th Cir. 2006) (shooting knife‐wielding suspect from distance of 20‐21 feet was
objectively unreasonable); Zuchel v. Spinharney, 890 F.2d 273, 275 (10th Cir. 1989) (distance of 10‐12 feet
from suspect possibly holding a knife casts doubt on reasonableness of shooting). If the suspect has a
gun, however, the zone of danger is considerably wider. Given that the distance here was close enough
for Defendants to cause harm to Decedent with a firearm, the Court considers it beyond reasonable
dispute that Decedent was close enough to cause harm to Defendants with a firearm.
19 Decedent’s actual intention in going to the ground is unknown. Plaintiffs contend that Decedent was

attempting to surrender. However, qualified immunity requires viewing the facts through the lens of
what a reasonable officer on the scene would know. Creighton, 483 U.S. at 641. In light of the repeated
orders to get away from the gun, moving closer to the gun manifests an intention to use it, not surrender.



                                                      32
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 33 of 52




immunity, then, is whether Defendants’ belief that Decedent was reaching for his gun

was reasonable even if mistaken. See Thomson, 584 F.3d at 1319 (holding that officers are

justified in using more force than necessary if they reasonably but mistakenly believe

that a suspect is going to fight back). This inquiry requires considering the totality of

the circumstances presented to Defendants. See id. at 1319–20.

       For purposes of this inquiry, the relevant facts are as follows: (1) Defendants

were aware that Decedent had recently threatened Ms. Heredia and another individual

with a firearm by pointing it at them and firing it into the air; (2) Defendants had reason

to believe that, on a separate occasion, Decedent had recently fired shots outside Ms.

Heredia’s home; (3) Defendants had pursued Decedent for several days in order to

arrest him for aggravated assault with a firearm; (4) when Defendants finally located

Decedent, he fled on foot in possession of a firearm; (5) Decedent led Defendants in a

chase through residential neighborhoods and across school property, encountering

several bystanders along the way; (6) Defendants McBride and Krause were aware of

reports of shots fired in the vicinity of LCHS and there was no apparent source other

than Decedent; (7) Decedent scaled a fence back onto LCHS property; (8) after scaling

the fence, Decedent was no longer holding his gun and had his empty hands raised, but

Defendants perceived that his gun was on the ground near him; (9) Decedent was

ordered no less than six times to get away from his gun, during which time Decedent




                                             33
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 34 of 52




did not move his feet; and (10) in a single continuous motion, Decedent turned around

and began going to the ground, dropping his hands.

      Considering the totality of the circumstances, Defendants’ belief that Decedent

was reaching for his gun was reasonable. Their perception followed an extended chase

through residential and school property, throughout which Decedent was holding a

gun. At least two of the four officers were aware of dispatch reports that shots were

fired in the vicinity of LCHS. Decedent only dropped his gun as he scaled a fence. The

chase ended with most of the officers separated from Decedent by the fence, hindering

the deployment of less deadly methods of seizing Decedent. There was no apparent

opening in the fence nearby, thus Defendants would have had to scale the fence to reach

Decedent. Cf. Estate of Larsen, 511 F.3d at 1263 (finding that suspect’s advantageous

position on “high ground” further supported officers’ perception of a threat). In the

time that it would have taken Defendants to scale the fence, Decedent could have picked

up the gun and either began shooting at the officers or continued fleeing back across the

LCHS practice fields where several bystanders were present. Under the circumstances,

Defendants did not need to wait for Decedent to take aim at them before taking

protective action, nor did they need to wait for Decedent to continue fleeing and further

prolong the chase, with the danger to bystanders ever increasing.

      Plaintiffs rely on several specific facts to defeat the objective reasonableness of

Defendants’ use of force. The Court does not find that these facts adequately



                                            34
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 35 of 52




undermine the objective reasonableness of the use of force when considering the totality

of the circumstances. First, Plaintiffs emphasize that Decedent raised his hands in the

air “in a universal sign of surrender.” Doc. 72 at 7. When analyzing the threat posed by

a suspect, the Court must look to the facts as they existed “at the precise moment” force

was used. Thomas v. Durastanti, 607 F.3d 655, 664 (10th Cir. 2010). Although Decedent

had his hands raised as Defendants converged on the scene, he, after a few moments,

turned toward the officers and began to drop them as he went to the ground. In that

precise moment, it appeared to Defendants that he was reaching for his gun. The fact

that he had his hands raised at one point in time does not render Defendants’ later use

of force unreasonable. If anything, the change from a position of apparent surrender to

a much different position closer to and more conducive to grabbing the firearm

significantly increased the perceived risk posed by Decedent.

       Next, Plaintiffs contend that Decedent never pointed his gun at anyone or

attempted to injure anyone with it on the day of the shooting. See doc. 72 at 10. It is true

that Defendants never saw Decedent fire or point his gun at anyone. However, it is

undisputed that Decedent both fired his gun and pointed it at others six days earlier. It

is further undisputed that Decedent was suspected of having fired his gun three days

earlier. Furthermore, the uncontroverted evidence reveals that a 911 caller reported

shots fired during the chase, which at least two of the four officers knew. In light of all

this evidence, it is immaterial that Defendants did not personally witness Decedent



                                             35
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 36 of 52




firing or pointing his gun. See Malone v. Bd. of Cnty. Comm’rs for Cnty. of Dona Ana, 707 F.

App’x 552, 556 (10th Cir. 2017) (unpublished) (rejecting a “per se rule” that a “verbal

threat or gesture directed at the officers” is necessary to justify deadly force). What

matters is that the circumstances demonstrated to any reasonable officer that Decedent

was ready and willing to use his weapon in a fashion which threatened others.

       Additionally, Plaintiffs rely on the medical examiner’s report and the fact that

several of the wounds sustained by Decedent penetrated through his back. See doc. 72 at

8. Plaintiffs seek to invite comparisons to other cases in which courts have relied on

gunshot wounds through the back to deny qualified immunity. See, e.g., Estate of Smart

ex rel. Smart v. Wichita, 951 F.3d 1161, 1167 (10th Cir. 2020); Carr v. Castle, 337 F.3d 1221,

1225 (10th Cir. 2003); Baker v. Putnal, 75 F.3d 190, 198 (5th Cir. 1996). In those cases, the

location and/or trajectory of the gunshot wounds conflicted with officers’ version of

events. Estate of Smart, 951 F.3d at 1175; Carr, 337 F.3d at 1227; Baker, 75 F.3d at 198. In

this case, by contrast, the video evidence clearly demonstrates how these wounds were

received (as Decedent was bending toward the ground), and the location of the gunshot

wounds is consistent with officers’ version of events (that Decedent was reaching for his

gun). The location of Decedent’s gunshot wounds does not create a factual dispute

requiring resolution by a jury.




                                              36
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 37 of 52




        Finally, Plaintiffs emphasize that not all the officers on the scene fired their

weapons. See doc. 72 at 7.20 The bare fact that an unidentified number of officers may

have refrained from firing does not mean that those officers did not perceive Decedent

as posing a threat, let alone that it was unreasonable for any officer to perceive a threat.

If anything, the fact that four officers, each converging on the scene from different

vantage points, all perceived the same threat only strengthens the reasonableness of

Defendants’ actions. Moreover, the evidence in the record indicates that one officer did

not shoot because he was in the process of climbing the fence. See doc. 56‐2 at ¶ 28; doc.

72‐1, Ex. E at 08:20–08:30 (interview with Officer Lujan). The presence of non‐shooting

officers does not aid Plaintiffs’ case.

        As a final consideration, the use of deadly force may be unreasonable where

“Defendants’ own reckless or deliberate conduct during the seizure unreasonably

created the need to use such force.” Sevier, 60 F.3d at 699 (footnote omitted). “Mere

negligent actions precipitating a confrontation would not, of course, be actionable under

§ 1983.” Id. at n.7; see also Blossom v. Yarbrough, 429 F.3d 963, 968 (10th Cir. 2005); Jiron v.

City of Lakewood, 392 F.3d 410, 415 (10th Cir. 2004). Plaintiffs argue that Defendants’

conduct created the need for the use of force because Defendant Krause’s conflicting

order to get on the ground created confusion as to whether Decedent should or should



20In their reply, Defendants dispute that any non‐shooting officers were present. Doc. 76 at 3–4.
However, their own evidence confirms that at least one other officer was on the scene. See doc. 56‐2 at ¶¶
27–28.



                                                    37
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 38 of 52




not go to the ground. This argument ignores the fact that Defendant Krause’s orders to

get away from the gun were more frequent and more directly antecedent to Decedent’s

decision to move to the ground. Defendant Krause’s single order to get on the ground,

followed immediately by multiple orders to get away from the gun, was negligent at

most. Thus, it cannot provide the basis to overcome qualified immunity.

       The sole material factual dispute in this case concerns the location of the gun at

the precise moment Defendants began shooting. Viewing the facts in the light most

favorable to Plaintiffs, the Court assumes that the gun was not within Decedent’s reach.

However, viewing the facts from the perspective of a reasonable officer on the scene, a

mistaken perception that the gun was within Decedent’s reach was not unreasonable

under the totality of the circumstances. Accordingly, Defendants’ use of force was not

excessive under the Fourth Amendment.

          B. Plaintiffs Fail to Demonstrate a Clearly Established Constitutional
             Violation.

       Qualified immunity protects officials as long as their actions do not “violate

clearly established statutory or constitutional rights of which a reasonable person would

have known.” White, 137 S. Ct. at 551 (citations and internal quotation marks omitted).

A clearly established right is one that is “sufficiently clear that every reasonable official

would have understood that what he is doing violates that right.” Reichle v. Howards,

566 U.S. 658, 664 (2012) (internal quotation marks omitted). “Importantly, the Supreme

Court has recently and frequently reminded [lower courts not to] ‘define clearly



                                              38
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 39 of 52




established law at a high level of generality.’” Bishop v. Szuba, 739 F. App’x 941, 944

(10th Cir. 2018) (unpublished) (quoting al‐Kidd, 563 U.S. at 742). Instead, the “clearly

established” standard requires “a high degree of specificity.” District of Columbia v.

Wesby, 138 S. Ct. 577, 590 (2018) (internal quotation marks omitted).

       “[T]he general rules set forth in Garner and Graham do not by themselves create

clearly established law outside an ‘obvious case.’” Kisela, 138 S. Ct. at 1153 (citation and

internal quotation marks and omitted). The Court must determine “if courts have

previously ruled that materially similar conduct was unconstitutional, or if a general

constitutional rule already identified in the decisional law applies with obvious clarity to

the specific conduct at issue.” Estate of Reat v. Rodriguez, 824 F.3d 960, 964–65 (10th Cir.

2016) (citation omitted). To be clearly established, a legal principle must be “dictated by

controlling authority or a robust consensus of cases of persuasive authority.” Wesby, 138

S. Ct. at 589–90 (internal quotation marks omitted). In this circuit, the relevant

precedent must come from the Supreme Court, the Tenth Circuit, or from the clearly

established weight of authority from other courts. Clark v. Wilson, 625 F.3d 686, 690

(10th Cir. 2010).

       Plaintiffs present the constitutional violation at issue in this case as follows:

“[S]hooting an unarmed man, including in the back, while surrendering with his empty

hands in the air and going down to the ground, as he was ordered to do, constituted an

unconstitutional act.” Doc. 72 at 17. Plaintiffs cite several cases both within and outside



                                              39
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 40 of 52




the Tenth Circuit to suggest a clearly established constitutional right. Id. at 17–23. For

the reasons previously explained, the Court does not agree with Plaintiffs as to the

significance of several facts on which they rely, including the presence of gunshot

wounds through the back, Decedent’s raised hands, and Defendant Krause’s command

to go to the ground. An examination of the cases cited by Plaintiffs only confirms the

conclusion that no constitutional violation occurred in this case.

       Within the Tenth Circuit, Plaintiffs rely most particularly on Estate of Smart, 951

F.3d at 1161; Fancher v. Barrientos, 723 F.3d 1191 (10th Cir. 2013); and Allen v. Muskogee,

119 F.3d 837 (10th Cir. 1997). See doc. 72 at 19–22. To begin, the events here occurred

almost a year and a half before the decision in Estate of Smart, in which the Tenth Circuit

concluded that the constitutional violations there were not clearly established at the

time of the shooting. 951 F.3d at 1172–74. Consequently, Plaintiffs cannot rely on Estate

of Smart to assert a clearly established violation as of September 27, 2018. Furthermore,

the facts in Estate of Smart are not analogous. That case involved an active shooter in a

crowded public area with multiple conflicting eyewitness reports. Id. at 1166, 1169–71.

Most importantly, there was a genuine factual dispute as to whether the victim was the

shooter. Id. at 1171–72. Here, there is no dispute that Defendants seized the correct

person. The sole material factual dispute is the location of the gun. A mistaken

perception that one man in a crowd is an active shooter is simply not comparable to a




                                             40
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 41 of 52




mistaken perception that a man who is wanted for aggravated assault and who fled

from police in possession of a firearm is reaching for said firearm.

       In Fancher, the central issue was whether the district court’s segmented analysis

of the use of force was proper. 723 F.3d at 1198–1200. The district court had concluded

that the defendant did not violate the decedent’s constitutional rights by firing the first

shot but that factual disputes precluded summary judgment as to the second through

seventh shots. Id. at 1198. After noting its lack of jurisdiction to review the district

court’s factual findings, id. at 1198–200, the Tenth Circuit affirmed the conclusion that

the defendant’s second through seventh shots violated clearly established law. Id. at

1201. The Tenth Circuit emphasized the district court’s findings that the defendant had

paused and recognized that he was no longer in danger after firing the first shot. Id.

Here, all shots were fired within three seconds, and there is no evidence that Defendants

recognized that Decedent did not pose a threat to their or the public’s safety in the

precise moment they fired.

       In Allen, eyewitness reports differed as to certain material facts of the case. 119

F.3d at 841. Specifically, some of the eyewitnesses reported that officers ran up to the

decedent’s car and immediately began screaming at him. Id. Noting that an officer’s

conduct leading up to the use of force is relevant if it is “immediately connected” to the

use of force, the Tenth Circuit concluded that factual disputes precluded summary




                                              41
      Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 42 of 52




judgment.21 Id. (citing Romero v. Bd. of Cnty. Comm’rs of Cnty. of Lake, 60 F.3d 702, 705 n.5

(10th Cir. 1995)). The only fault that Plaintiffs identify in Defendants’ conduct leading

up to the shooting was Defendant Krause’s single, and earlier, order to go to the

ground. Allen does not clearly establish that an officer violates the Fourth Amendment

by shooting a suspect who theoretically could have been complying with an earlier

single order to get to the ground but was not apparently complying with several

superseding orders to distance himself from a deadly weapon.

        Allen is further distinguishable. In Estate of Valverde v. Dodge, 967 F.3d 1049, 1067–

68 (10th Cir. 2020), the Tenth Circuit observed that the officers in Allen “were dealing

with an impaired, emotionally distraught person. In that circumstance officers may be

asking for trouble by heightening tensions and fear.” Id. at 1068. Indeed, the most

recent cases that have relied on Allen have involved an intoxicated and emotionally

disturbed individual. See Bond v. City of Tahlequah, 981 F.3d 808 (10th Cir. 2020); Estate of

Ceballos v. Husk, 919 F.3d 1204 (10th Cir. 2019). There is no evidence here that Decedent

was impaired or emotionally disturbed. Officers were not called to intervene on a

potential mental health crisis;22 rather, they sought to effect an arrest of an individual

who had threatened others with a firearm. Cf. Estate of Valverde, 967 F.3d at 1068 (“The



21 Notably, Allen was not a qualified immunity case, thus the applicable standard of review was that of a
typical summary judgment motion. See Medina v. Cram, 252 F.3d 1124, 1133 (10th Cir. 2001).
22 The absence of any apparent mental health crisis also undermines Plaintiffs’ reliance on Walker v. City of

Orem, 451 F.3d 1139 (10th Cir. 2006), and Zia Trust Co. ex rel. Causey v. Montoya, 597 F.3d 1150 (10th Cir.
2010). See doc. 72 at 18–19; Walker, 451 F.3d at 1160; Zia Trust Co., 597 F.3d at 1153.



                                                     42
        Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 43 of 52




calculus is very different [from Allen] when seeking to apprehend someone believed to

be involved in high‐violence crimes.”).

         Plaintiffs also point to several extracircuit police shooting cases, including Cooper

v. Sheehan, 735 F.3d 153 (4th Cir. 2013); Baker v. Putnal, 75 F.3d 190 (5th Cir. 1996);

Bouggess v. Mattingly, 482 F.3d 886 (6th Cir. 2007); and Weinmann v. McClone, 787 F.3d

444 (7th Cir. 2015). See doc. 72 at 22–23. Precedent from four of ten other circuits is

arguably inadequate to establish that the clear weight of authority favors Plaintiffs.

More importantly, none of these cases clearly establish a constitutional violation in this

case, as they hinge on key facts that distinguish them from the present matter. Cooper is

particularly instructive on what differentiates these cases, and the Court will address it

last.

         Baker concerned a motion to dismiss on which the district court had improperly

adopted the defendant’s version of events. 75 F.3d at 197. Treating the district court’s

dismissal as a grant of summary judgment, the Fifth Circuit found several material

factual disputes, including whether the officer saw a pistol in the suspect’s hand. Id. at

198. Most notably, witnesses reported that the suspect barely had time to see the officer

before the officer began shooting, and the coroner’s report supported a finding that the

suspect was not facing the officer at the time. Id. Because there were several factual

disputes concerning what the officer knew or reasonably believed about the threat

posed by the suspect, the Fifth Circuit reversed. Id.



                                               43
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 44 of 52




       In Bouggess, taking the facts in the light most favorable to the plaintiff, the district

court found that the defendant did not believe that the decedent was armed. 482 F.3d at

888–89. Consequently, the defendant did not have probable cause to believe the

decedent posed a serious threat, and the use of deadly force was objectively

unreasonable. Id. at 890, 892. Here, Defendants believed, even if mistakenly, that

Decedent was reaching for his gun. Bouggess also held that the decedent’s crimes

(dealing crack and resisting arrest) were not so severe as to merit deadly force and that

the defendant’s lack of warning was not justified. Id. at 891–92. Here, Plaintiffs concede

that the crime for which Decedent was being pursued was severe, and they do not argue

a lack of warning.

       The defendant in Weinmann was responding to a 911 call from the wife of a man

who was threatening to commit suicide. 787 F.3d at 446. The defendant broke into a

locked garage where the man was sitting with a shotgun on his lap. Id. at 446–47.

Shortly after entering the garage, the defendant shot the man four times. Id. at 447. The

defendant admitted that the man never pointed the gun at him but nonetheless

contended that he “perceived the weapon as being pointed in his direction.” Id. On the

basis of the facts known to the defendant, the Seventh Circuit found no basis to

reasonably believe that the man posed an immediate danger to the defendant or anyone

other than himself. Id. at 449.




                                              44
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 45 of 52




       Finally, in Cooper, officers responded to a 911 call around 11:00 p.m. regarding a

noise disturbance. 735 F.3d at 155. The officers did not activate their emergency lights

or sirens nor did they announce their presence as they approached the plaintiff’s home.

Id. In response to one officer tapping on his window, the plaintiff stepped outside his

home with a shotgun in his hand pointed to the ground. Id. “Reacting to the sight of

[the plaintiff] and his shotgun, the Officers drew their service weapons and commenced

firing without warning.” Id. at 156.

       In denying qualified immunity, the Fourth Circuit distinguished earlier cases in

which “the objective basis for the threat was real, but the gun was not” from the case

before it, in which “the shotgun was real, but—taking the facts as the district court

viewed them—the threat was not.” Id. at 159 (citing Anderson v. Russell, 247 F.3d 125

(4th Cir. 2001); McLenagan v. Karnes, 27 F.3d 1002 (4th Cir. 1994); and Slattery v. Rizzo,

939 F.2d 213 (4th Cir. 1991)). In the earlier cases, the Fourth Circuit had found officers’

use of force reasonable because, despite being mistaken that the suspect had a firearm,

objective facts nonetheless supported their belief that the suspect was dangerous. See

Russell, 247 F.3d at 130 (suspect reaching toward bulge in waistband); McLenagan, 27

F.3d at 1005 (suspect running at officer while armed arrestee was on the loose); Slattery,

939 F.2d at 215 (suspect ignoring commands to show his hands and clutching object in

his fist). In Cooper, on the other hand, the use of force was not reasonable because there

was no basis to believe that the plaintiff posed any threat, notwithstanding the mere



                                             45
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 46 of 52




presence of a shotgun. 735 F.3d at 159–60. The situation here is more like Anderson,

McLenagan, and Slattery than Cooper. Taking the facts in the light most favorable to

Plaintiffs, the gun was not within Decedent’s immediate reach, but the objective basis

for the threat was nonetheless real based on the totality of circumstances, including

Decedent’s prior assault against Ms. Heredia and her boyfriend, Decedent’s flight in

possession of a firearm, the report of shots fired, and Decedent’s proximity to school

property where bystanders were present.

      In summary, the out‐of‐circuit cases cited by Plaintiffs stand for the principle that

officers must believe that a suspect poses an imminent threat of serious physical harm

before deploying deadly force and that belief must be reasonable. This principle is

consistent with Tenth Circuit precedent. See Estate of Larsen, 511 F.3d at 1260. None of

these cases clearly establish that officers cannot use deadly force when they believe that

a suspect is reaching for his gun, which he only recently discarded, following an

extended chase through residential and school property pursuant to an arrest warrant

against the suspect for threatening others with his gun. Because Plaintiffs have not

carried their burden of showing a clearly established constitutional violation, their claim

of excessive force under the Fourth Amendment fails under both prongs of qualified

immunity.




                                            46
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 47 of 52




          C. Plaintiffs’ State Claims Fail Due to the Objective Reasonableness of
              Defendants’ Use of Force.

       In Counts I through V, Plaintiffs bring claims pursuant to the NMTCA, which

provides government agents with immunity from suit outside of certain enumerated

causes of action. N.M. Stat. Ann. § 41‐4‐1 et seq. Under § 41‐4‐12, law enforcement

officers’ immunity is waived for claims of

       personal injury, bodily injury, wrongful death or property damage
       resulting from assault, battery, false imprisonment, false arrest, malicious
       prosecution, abuse of process, libel, slander, defamation of character,
       violation of property rights or deprivation of any rights, privileges or
       immunities secured by the constitution and laws of the United States or
       New Mexico when caused by law enforcement officers while acting within
       the scope of their duties.

N.M. Stat. Ann. § 41‐4‐12 (subsequently amended 2020).

       Plaintiffs’ state law claims include unreasonable seizure pursuant to the New

Mexico Constitution, battery, negligence, loss of consortium, and wrongful death. Doc.

49 at ¶¶ 32–67. Defendants argue that Plaintiffs’ state law claims are subject to

summary judgment on the same basis as the Fourth Amendment claim. Doc. 56 at 23–

27. Plaintiffs respond that Defendants’ use of force was unreasonable and thus all the

state claims must be allowed to proceed. Doc. 72 at 23–24.

              1. Unreasonable Seizure

       The parties agree that Graham provides the appropriate standard by which to

analyze Plaintiffs’ state law excessive force claim, because New Mexico law mirrors

federal law in this regard. Doc. 56 at 22; doc. 72 at 23. As with federal excessive force



                                             47
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 48 of 52




claims, the Court must consider “the circumstances as they appeared to the officer at the

time of the shooting.” New Mexico v. Ellis, 186 P.3d 245, 250 (N.M. 2008) (quoting Alaniz

v. Funk, 364 P.2d 1033, 1035 (N.M. 1961)). “[O]fficers, within reasonable limits, are the

judges of the force necessary to enable them to make arrests or to preserve the peace.”

Id. at 251 (citation omitted). “An officer may use force likely to result in death only in

case it appears reasonably necessary to do so to effect an arrest or prevent an escape.”

Alaniz, 364 P.2d at 1034.

       In an apparent departure from federal law, New Mexico courts hold that,

“generally, the question of the reasonableness of the actions of the officer in using lethal

force to apprehend a felon is a question of fact for the jury.” Id. at 1035. Notably,

however, if “the minds of reasonable men could not differ under the circumstances as

they appeared to the defendant at the time of the shooting,” then the question may be

resolved by the Court. Id. In Alaniz, an officer was pursuing a suspect in the theft of

several rifles from a National Guard armory when the suspect began to flee in his car.

Id. at 1033. Intending to blow out the suspect’s tires, the officer shot at the car, striking

and killing the suspect. Id. The trial court granted a directed verdict in favor of the

officer, and the New Mexico Supreme Court affirmed. Id. at 1036. Foreshadowing

Graham’s warning against courts employing 20/20 hindsight, the New Mexico Supreme

Court observed:

       That the officers might have placed themselves differently, or formulated
       a plan that would have been more certain of success without the use of


                                              48
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 49 of 52




       firearms, are matters of retrospect which are thought of by judges and
       lawyers after the occurrence; but in the day‐by‐day work of an officer, it
       can hardly be expected that every arrest or attempted arrest can be
       effected with theoretical perfection.

Id. at 1035.

       Here, Defendants did not use deadly force merely to effect Decedent’s arrest.

The “circumstances as they appeared to [Defendants] at the time of the shooting,” id.,

were that Decedent was reaching for his gun with the intention either to shoot at

Defendants or to continue fleeing across school property where students were present.

Defendants may have been mistaken concerning Decedent’s proximity to the gun, but

this mistake was reasonable under the circumstances for the reasons explained with

respect to Plaintiffs’ Fourth Amendment claim. For the same reasons, Plaintiffs’

excessive force claim under the New Mexico Constitution fails.

               2. Battery

       Under the NMTCA, law enforcement officers may be held liable for battery

committed while acting within the scope of their duties. N.M. Stat. Ann. § 41‐4‐12. A

claim for battery against a police officer attempting to effect an arrest is subject to the

same analysis as a claim for excessive force. See Park v. Gaitan, 680 F. App’x 724, 744

(10th Cir. 2017) (unpublished). An officer may use “necessary force” to effect an arrest

or prevent an escape. New Mexico v. Kraul, 563 P.2d 108, 112 (N.M. Ct. App. 1977).

       The force used here was necessary to prevent Decedent from continuing to flee,

in light of the fence separating Defendants from Decedent (which rendered less deadly



                                              49
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 50 of 52




methods of apprehending Decedent infeasible), Decedent’s proximity to school

property, and the threat Decedent was believed to pose to the officers and the general

public. In short, for essentially the same reasons that Defendants’ use of force was not

excessive, Plaintiffs’ claim of battery fails.

               3. Negligence

       In Count II, Plaintiffs assert various theories of negligence, some of which relate

to the conduct of the individual Defendants and some of which are directed to

Defendant City of Las Cruces. See doc. 49 at ¶¶ 43–56. Negligence standing alone is not

among the enumerated torts for which immunity is waived under the NMTCA.

Calliouette v. Hercules, Inc., 827 P.2d 1306, 1311 (N.M. Ct. App. 1992). Negligence that

proximately causes an enumerated tort, however, may waive immunity in specific

circumstances. See, e.g., Schear v. Bd. of Cnty. Comm’rs of Bernalillo Cnty., 687 P.2d 728,

730 (N.M. 1984).

       Plaintiffs have devoted just one half of one paragraph to opposing summary

judgment on their negligence claim. Doc. 72 at 23. This paragraph is devoid of citations

to legal authority and merely recapitulates Plaintiffs’ arguments for why Defendants’

use of force was unreasonable. Because Plaintiffs’ arguments for excessive force fail to

establish the commission of any tort, Plaintiffs’ claim for negligence cannot stand.




                                                 50
     Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 51 of 52




                4. Wrongful Death

         Plaintiffs do not dispute that their wrongful death claim, like all their state law

claims, requires a waiver of Defendants’ immunity under the NMTCA. Doc. 72 at 24.

The only source of waiver Plaintiffs identify is their rejected claim of excessive force. Id.

Accordingly, their wrongful death claim must be rejected as well.

                5. Loss of Consortium

         Loss of consortium is a derivative claim for damages arising from the plaintiff’s

relationship to a person who has been physically injured by the tortious conduct of

another. Thompson v. City of Albuquerque, 386 P.3d 1015, 1017 (N.M. Ct. App. 2016);

Brenneman v. Bd. of Regents of Univ. of N.M., 84 P.3d 685, 687 (N.M. Ct. App. 2003).

Damages for loss of consortium are recoverable if damages would be recoverable to the

injured party for the underlying claim. Turpie v. Sw. Cardiology Assocs., P.A., 955 P.2d

716, 718 (N.M. Ct. App. 1998). To bring a claim for loss of consortium under the

NMTCA, the underlying claim must be subject to a waiver. Thompson, 386 P.3d at 1018.

         Because Plaintiffs have failed to establish that their non‐derivative state law

claims may proceed, the derivative claim for loss of consortium necessarily fails as well.

   VI.      CONCLUSION

         For the foregoing reasons, the Court DENIES Plaintiffs’ Motion to Continue the

Motion for Summary Judgment to Permit Discovery Pursuant to Rule 56(d) and




                                               51
    Case 2:20-cv-00565-GBW-CG Document 80 Filed 02/05/21 Page 52 of 52




Affidavit (doc. 70) and GRANTS Defendants’ Motion for Qualified Immunity and

Summary Judgment on Counts I‐VI of Plaintiffs’ Second Amended Complaint (doc. 56).

      IT IS THEREFORE ORDERED that Counts I through VI of Plaintiffs’ Second

Amended Complaint (doc. 49) are DISMISSED WITH PREJUDICE.




                                      _____________________________________
                                      GREGORY B. WORMUTH
                                      UNITED STATES MAGISTRATE JUDGE
                                      Presiding by Consent




                                        52
